VA2/201e Case 2:20-cv-00372-RamPrctsceidernsaf Une cessare Gates DONO YoRege 1 of 24
THE

NEW YORKER
OVERKILL

An avalanche of unnecessary medical care is harmin 1g patients physically and financially. What
can we do about it?

#2

By Atul Gawande May 4, 2015

t was lunchtime before my afternoon surgery clinic, which meant that I was at my

desk, eating a ham-and-cheese sandwich and clicking through medical articles.
Among those which caught my eye: a British case report on the first 3-D-printed hip
implanted in a human being, a Canadian analysis of the rising volume of emergency-
room visits by children who have ingested magnets, and a Colorado study finding that
the percentage of fatal motor-vehicle accidents involving marijuana had doubled since
its commercial distribution became legal.'The one that got me thinking, however, was a
study of more than a million Medicare patients. It suggested that a huge proportion had
received care that was simply a waste.

The researchers called it “low-value care.” But, really, it was no-value care. They studied
how often people received one of twenty-six tests or treatments that scientific and
professional organizations have consistently determined to have no benefit or to be
outright harmful. Their list included doing an EEG for an uncomplicated headache
(EEGs are for diagnosing seizure disorders, not headaches), or doing a CT or MRI scan
for low-back pain in patients without any signs of a neurological problem (studies
consistently show that scanning such patients adds nothing except cost), or putting a
coronary-artery stent in patients with stable cardiac disease (the likelihood of a heart
attack or death after five years is unaffected by the stent). In just a single year, the
researchers reported, twenty-five to forty-two per cent of Medicare patients received at
least one of the twenty-six useless tests and treatments.

Could pointless medical care really be that widespread? Six years ago, I wrote an article
for this magazine, titled “The Cost Conundrum,” which explored the problem of

unnecessary care in McAllen, Texas, a community with some of the highest per-capita

You have 3 free articles left this month.

i E d
Subscribe now. xpan

https:/Awww.newyorker.com/magazine/2015/05/11/overkill-atul-gawande 1/24
711212019 Case 2:20-cv-00372-RMndricd 3 Epidernis nt UnrBcesbale Chie BIHOKED YoRAge 2 of 24
accounted for thirty per cent of health-care spending, or some seven hundred and fifty
billion dollars a year, which was more than our nation’s entire budget for K-12 |
education. The report found that higher prices, administrative expenses, and fraud
accounted for almost half of this waste. Bigger than any of those, however, was the
amount spent on unnecessary health-care services. Now a far more detailed study
confirmed that such waste was pervasive.

I decided to do a crude check. I am a general surgeon with a specialty in tumors of the
thyroid and other endocrine organs. In my clinic that afternoon, I saw eight new
patients with records complete enough that I could review their past medical history in
detail. One saw me about a hernia, one about a fatty lump growing in her arm, one
about a hormone-secreting mass in her chest, and five about thyroid cancer.

To my surprise, it appeared that seven of those eight had received unnecessary care. Two
of the patients had been given high-cost diagnostic tests of no value. One was sent for
an MRI after an ultrasound and a biopsy of a neck lump proved suspicious for thyroid
cancer. (An MRI does not image thyroid cancer nearly as well as the ultrasound the
patient had already had.) The other received a new, expensive, and, in her circumstances,
irrelevant type of genetic testing. A third patient had undergone surgery for a lump that
was bothering him, but whatever the surgeon removed it wasn't the lump—the patient
still had it after the operation. Four patients had undergone inappropriate arthroscopic
knee surgery for chronic joint damage. (Arthroscopy can repair certain types of acute
tears to the cartilage of the knee. But years of research, including randomized trials, have
shown that the operation is of no help for chronic arthritis- or age-related damage.)

Virtually every family in the country, the research indicates, has been subject to
overtesting and overtreatment in one form or another. The costs appear to take
thousands of dollars out of the paychecks of every household each year. Researchers
have come to refer to financial as well as physical “toxicities” of inappropriate care—
including reduced spending on food, clothing, education, and shelter. Millions of people
are receiving drugs that aren't helping them, operations that aren't going to make them
better, and scans and tests that do nothing beneficial for them, and often cause harm.

Why does this fact barely seem to register publicly? Well, as a doctor, I am far more

You have 3 free articles left this month.

. E d
Subscribe now. *pan

https:/Awww.newyorker.com/magazine/2015/05/L1/overkill-atul-gawande 2/24
7/12/2019 Case 2:20-cv-00372-RiinsricdsGeidemic nt Unrecesahe Ca BIHOKEW YorRage 3 of 24
a decade ago, I saw a young woman in the emergency room who had severe pelvic pain.
A standard X-ray showed nothing. I examined her and found signs of pelvic
inflammatory disease, which is most often caused by sexually transmitted diseases. She
insisted that she hadn't been sexually active, but I didn’t listen. If I had, I might have
ordered a pelvic CT scan or even recommended exploratory surgery to investigate
further. We didn't do that until later, by which time the real source of her symptoms, a
twisted loop of bowel in her pelvis, had turned gangrenous, requiring surgery. By
contrast, I can’t remember anyone I sent for an unnecessary CT scan or operated on for
questionable reasons a decade ago. There’s nothing less memorable.

It is different, however, when I think about my experience as a patient or a family
member. I can readily recall a disturbing number of instances of unnecessary care. My
mother once fainted in the Kroger’s grocery store in our Ohio home town. Emergency
workers transported her to a hospital eighty miles away, in Columbus, where doctors did
an ultrasound of her carotid arteries and a cardiac catheterization, too, neither of which
is recommended as part of the diagnostic workup for someone who's had a fainting
episode, and neither of which revealed anything significant. Only then did someone sit
down with her and take a proper history; it revealed that she'd had dizziness, likely from
dehydration and lack of food, which caused her to pass out.

I began asking people if they or their family had been subject to what they thought was
unnecessary testing or treatment. Almost everyone had a story to tell. Some were

appalling.

VIDEO FROM THE NEW YORKER
The Comforting Fictions of Dementia Care

You have 3 free articles left this month.

. Expand
Subscribe now. *P

https://Awww.newyorker.com/magazine/2015/05/L1/overkill-atul-gawande 3/24
7/12/2019 Case 2:20-cv-00372-RAmbricdcRpideme nt Unrecedsale dafh3ABOK2@ voRage 4 of 24

My friend Bruce told me what happened when his eighty-two-year-old father

developed fainting episodes. His doctors did a carotid ultrasound and a cardiac
catheterization. The tests showed severe atherosclerotic blockages in three coronary
arteries and both carotid arteries. The news didn't come as a shock. He had smoked two
packs of cigarettes a day since the age of seventeen, and in his retirement years was
paying the price, with chronic lung disease, an aortic-aneurysm repair at sixty-five, a
pacemaker at seventy-four, and kidney failure at seventy-nine, requiring dialysis three
days a week. The doctors recommended doing a three-vessel cardiac-bypass operation as
soon as possible, followed, a week or two later, by surgery to open up one of his carotid
arteries. The father deferred the decision-making to the son, who researched hospitals
and found a team with a great reputation and lots of experience. The team told him that
the combined procedures posed clear risks to his father—for instance, his chance of a
stroke would be around fifteen per cent—but that the procedures had become very
routine, and the doctors were confident that they were far more likely to be successful
than not.

It didn’t occur to Bruce until later to question what the doctors meant by “successful.”
The hlockaces weren't causing his father’s fainting enisndes ar anv ather imnairments to

You have 3 free articles left this month.

i E d
Subscribe now. xpan

https:/Awww.newyorker.com/magazine/2015/05/1/overkill-atul-gawande Al24
7112/2019 Case 2:20-cv-00372-Ribricixckeidemeat Unécessahp Ga@3 DONO YoRage 5 of 24
meant reducing his future risk of a stroke. How long would it take for the future benefit

to outweigh the immediate risk of surgery? The doctors didn’t say, but carotid surgery in
a patient like Bruce’s father reduces stroke risk by about one percentage point per year.
Therefore, it would take fifteen years before the benefit of the operation would exceed
the fifteen-per-cent risk of the operation. And he had a life expectancy far shorter than
that—very likely just two or three years. The potential benefits of the procedures were

dwarfed by their risks.

Bruce's father had a stroke during the cardiac surgery. “For me, I’m kicking myself,”
Bruce now says. “Because I remember who he was before he went into the operating
room, and I’m thinking, Why did I green-light an eighty-something-year-old, very
diseased man to have a major operation like this? I’m looking in his eyes and they’re like
stones. There’s no life in his eyes. There’s no recognition. He’s like the living dead.”

A week later, Bruce’s father recovered his ability to talk, although much of what he said
didn’t make sense. But he had at least survived. “We're going to put this one in the win
column,” Bruce recalls the surgeon saying.

“T said, ‘Are you fucking kidding me?’ ”

His dad had to move into a nursing home. “He was only half there mentally,” Bruce said.
Nine months later, his father died. That is what low-value health care can be like.

9 m a fan of the radio show “Car Talk” (which ceased taping in 2012 but still airs in
reruns), and a regular concern of callers who sought the comic but genuine advice
of its repair-shop-owning hosts, Tom and Ray Magliozzi, was whether they were getting
snookered by car mechanics into repairs they didn't need.

“There’s no question we have considerable up-selling in the industry,” Ray told me when
I reached him by phone. “Quickie-lube places are the worst for this. I won't name
names, but they tend to have the word ‘lube’ in them.” He let out that nyuk-nyuk-nyuk
laugh he has. “You can't make money on a $29.95 oil change. So they try to sell you on a
lot of stuff. First level, they sell you something you don’t need but at least doesn’t hurt.
Second level, they do some real damage mucking around.”

You have 3 free articles left this month.

Subscribe now. Expand

https:/Awww.newyorker.com/magazine/2015/05/11L/overkill-atul-gawande 5/24
7/12/2018 Case 2:20-cv-00372-Ringricd odes at Unrecedsale CaS ADOK2@ YoRage 6 of 24
meniscus in his knee doing lunges. “Doing lunges is probably something a sixty-five-
year-old should not be doing to begin with,” he admitted. He was referred to an
orthopedic surgeon to discuss whether to do physical therapy or surgery. “Very good guy.
Very unassuming. I had no reason not to trust the guy. But I also know he’s a surgeon.
So he’s going to present surgery to me.”

Sure enough, the surgeon recommended arthroscopic knee surgery. “This is going to fix
it,” Ray recalled him saying. “In by nine, out by noon.”

Ray went for a second opinion, to a physical therapist, who, of course, favored physical
therapy, just as the surgeon favored surgery. Ray chose physical therapy.

“How’d it turn out?” I asked.
“Amazingly well,” he said. “I feel pretty darn good right now.”
“What did the surgeon say when you told him you weren't going to do the surgery?”

“He said, ‘No problem, go to P.T., and when that doesn’t work we can schedule the
surgery, ” Ray recalled. “Who knows? Maybe I will end up having to go back. He wasn't
trying to pull the wool over my eyes. But he believed.”

What Ray recommended to his car-owning listeners was the approach that he adopted
as a patient—caveat emptor. He did his research. He made informed choices. He tried
to be a virtuous patient.

The virtuous patient is up against long odds, however. One major problem is what
economists call information asymmetry. In 1963, Kenneth Arrow, who went on to win
the Nobel Prize in Economics, demonstrated the severe disadvantages that buyers have
when they know less about a good than the seller does. His prime example was health
care. Doctors generally know more about the value of a given medical treatment than
patients, who have little ability to determine the quality of the advice they are getting.
Doctors, therefore, are in a powerful position. We can recommend care of little or no
value because it enhances our incomes, because it’s our habit, or because we genuinely
but incorrectly believe in it, and patients will tend to follow our recommendations.

You have 3 free articles left this month.

j E d
Subscribe now. xpan

https:/Avww.newyorker.com/magazine/2015/05/1/overkill-atul-gawande 6/24
71212019 Case 2:20-cv-00372-Rmubricdsckoiderent Unrecedsale dah3 (BONGO YoRage 7 of 24
Another powerful force toward unnecessary care emerged years after Arrow’s paper: the
phenomenon of overtesting, which is a by-product of all the new technologies we have
for peering into the human body. It has been hard for patients and doctors to recognize
that tests and scans can be harmful. Why not take a look and see if anything is
abnormal? People are discovering why not. The United States is a country of three
hundred million people who annually undergo around fifteen million nuclear medicine
scans, a hundred million CT and MRI scans, and almost ten billion laboratory tests.
Often, these are fishing expeditions, and since no one is perfectly normal you tend to
find a lot of fish. If you look closely and often enough, almost everyone will have a little
nodule that can’t be completely explained, a lab result that is a bit off, a heart tracing
that doesn’t look quite right.

Excessive testing is a problem for a number of reasons. For one thing, some diagnostic
studies are harmful in themselves—we’re doing so many CT scans and other forms of
imaging that rely on radiation that they are believed to be increasing the population's
cancer rates. These direct risks are often greater than we account for.

What’s more, the value of any test depends on how likely you are to be having a
significant problem in the first place. If you have crushing chest pain and shortness of
breath, you start with a high likelihood of having a serious heart condition, and an
electrocardiogram has significant value. A heart tracing that doesn’t look quite right
usually means trouble. But, if you have no signs or symptoms of heart trouble, an
electrocardiogram adds no useful information; a heart tracing that doesn’t look quite
right is mostly noise. Experts recommend against doing electrocardiograms on healthy
people, but millions are done each year, anyway.

Resolving the uncertainty of non-normal results can lead to procedures that have costs
of their own. You get an EKG. The heart tracing is not completely normal, and a follow-
up procedure is recommended. Perhaps it’s a twenty-four-hour heart-rhythm monitor or
an echocardiogram or a stress test or a cardiac catheterization; perhaps you end up with
all of them before everyone is assured that everything is all right. Meanwhile, we've
added thousands of dollars in costs and, sometimes, physical risks, not to mention worry
and days of missed work.

You have 3 free articles left this month.

. Expand
Subscribe now. P

https:/Avww.newyorker.com/magazine/2015/05/11/overkill-atul-qgawande 7/24
711212019 Case 2:20-cv-00372-Rigricd Epidemic of Unrecessahe Ca BTHONED YoRRage 8 of 24
disease that is never going to bother you in your lifetime. We've long assumed that if we
screen a healthy population for diseases like cancer or coronary-artery disease, and catch
those diseases early, we'll be able to treat them before they get dangerously advanced,
and save lives in large numbers. But it hasn't turned out that way. For instance, cancer
screening with mammography, ultrasound, and blood testing has dramatically increased
the detection of breast, thyroid, and prostate cancer during the past quarter century.
We're treating hundreds of thousands more people each year for these diseases than we
ever have. Yet only a tiny reduction in death, if any, has resulted.

My last patient in clinic that day, Mrs. E., a woman in her fifties, had been found to
have a thyroid lump. A surgeon removed it, and a biopsy was done. The lump was
benign. But, under the microscope, the pathologist found a pinpoint “microcarcinoma”
next to it, just five millimetres in size. Anything with the term “carcinoma” in it is bound
to be alarming—“carcinoma” means cancer, however “micro” it might be. So when the
surgeon told Mrs. E. that a cancer had been found in her thyroid, which was not exactly
wrong, she believed he'd saved her life, which was not exactly right. More than a third of
the population turns out to have these tiny cancers in their thyroid, but fewer than one
in a hundred thousand people die from thyroid cancer a year. Only the rare
microcarcinoma develops the capacity to behave like a dangerous, invasive cancer.
(Indeed, some experts argue that we should stop calling them “cancers” at all.) That’s
why expert guidelines recommend no further treatment when microcarcinomas are

found.

Nonetheless, it’s difficult to do nothing. The patient’s surgeon ordered a series of
ultrasounds, every few months, to monitor the remainder of her thyroid. When the
imaging revealed another five-millimetre nodule, he recommended removing the rest of
her thyroid, out of an abundance of caution. The patient was seeing me only because the
surgeon had to cancel her operation, owing to his own medical issues. She simply
wanted me to fill in for the job—but it was a job, I advised her, that didn’t need doing in
the first place. The surgery posed a greater risk of causing harm than any
microcarcinoma we might find, I explained. There was a risk of vocal-cord paralysis and
life-threatening bleeding. Removing the thyroid would require that she take a daily
hormone-replacement pill for the rest of her life. We were better off just checking her

noaduilec in a vear and acting anlv if there wac cianificant enlar~ement

You have 3 free articles ieft this month.

i E d
Subscribe now. xpan

https:/Avww.newyorker.com/magazine/2015/05/11/overkill-atul-gawande 8/24
“7112/2019 Case 2:20-cv-00372-RingricdsGoidemis iat Unrecessale Ca@ 3 10OK2O YorRage 9 of 24
H. Gilbert Welch, a Dartmouth Medical School professor, is an expert on overdiagnosis,
and in his excellent new book, “Less Medicine, More Health,” he explains the
phenomenon this way: we've assumed, he says, that cancers are all like rabbits that you
want to catch before they escape the barnyard pen. But some are more like birds—the
most aggressive cancers have already taken flight before you can discover them, which is
why some people still die from cancer, despite early detection. And lots are more like
turtles. They aren't going anywhere. Removing them won't make any difference.

We've learned these lessons the hard way. Over the past two decades, we’ve tripled the
number of thyroid cancers we detect and remove in the United States, but we haven't
reduced the death rate at all. In South Korea, widespread ultrasound screening has led to
a fifteen-fold increase in detection of small thyroid cancers. Thyroid cancer is now the
No. 1 cancer diagnosed and treated in that country. But, as Welch points out, the death
rate hasn't dropped one iota there, either. (Meanwhile, the number of people with
permanent complications from thyroid surgery has skyrocketed.) It’s all over-diagnosis.
We're just catching turtles.

Every cancer has a different ratio of rabbits, turtles, and birds, which makes the story
enormously complicated. A recent review concludes that, depending on the organ
involved, anywhere from fifteen to seventy-five per cent of cancers found are indolent
tumors—turtles—that have stopped growing or are growing too slowly to be life-
threatening. Cervical and colon cancers are rarely indolent; screening and early
treatment have been associated with a notable reduction in deaths from those cancers.
Prostate and breast cancers are more like thyroid cancers. Imaging tends to uncover a
substantial reservoir of indolent disease and relatively few rabbit-like cancers that are
life-threatening but treatable.

We now have a vast and costly health-care industry devoted to finding and responding
to turtles. Our ever more sensitive technologies turn up more and more abnormalities—
cancers, clogged arteries, damaged-looking knees and backs—that aren't actually causing
problems and never will. And then we doctors try to fix them, even though the result is

often more harm than good.

The forces that have led to a global epidemic of overtesting, overdiagnosis, and

You have 3 free articles left this month.

i E d
Subscribe now. xpan

https:/Awww.newyorker.com/magazine/2015/05/11/overkill-atul-gawande 9/24
7/12/2019 Case 2:20-cv-00372-RAderiddoeninerdnd! Unbecebsa clas) De/Ray Yir@ge 10 of 24
They’re likely to be grateful for the extra test done in the name of “being thorough”—
and then for the procedure to address what’s found. Mrs. E. was such a patient.

Mrs. E. had a turtle. She would have been better off if we'd never monitored her thyroid
in the first place. But, now that we'd found something abnormal, she couldn't imagine
just keeping an eye on it. She wanted to take her chances with surgery.

he main way we've tried to stop unnecessary treatments has been through policing

by insurers: they could refuse to pay for anything that looked like inappropriate
care, whether it was an emergency-room visit, an MRI scan, or an operation. And it
worked. During the nineteen-nineties, the “Mother, may I?” strategy flattened health-
care costs. But it also provoked a backlash. Faceless corporate bureaucrats second-
guessing medical decisions from afar created an infuriating amount of hassle for
physicians and patients trying to orchestrate necessary care—and sometimes led to
outrageous mistakes. Insurance executives were accused of killing people. Facing a public
outcry, they backed off, and health-care costs resumed their climb. A decade and a half

later, however, more interesting approaches have emerged.

Consider the case of Michael Taylor. A six-foot-tall, fifty-five-year-old optician from
Ogden, Utah, Taylor threw his back out a year ago, while pulling weeds from his lawn.
When he tried to straighten up, pain bolted from his lower back through his hips and

down both thighs. He made his stooped way up his front-porch steps, into his house,
and called his wife, Sandy, at work.

“For him to call meant it was really bad,” she said later.

Taylor was a stoic guy who had had back issues for a long time. By his early thirties, he
had already undergone two spine operations: the fusion of a vertebra in his neck, which
was fractured in a car accident, and the removal of a ruptured disk in his lower back that
had damaged a nerve root, causing a foot drop—his left foot slapped when he walked.
He‘d had periodic trouble with back spasms ever since. For the most part, he managed
them through stretches and exercise. He had been a martial artist since the age of
thirteen—he'd earned a third-degree black belt—and retained tremendous flexibility. He

could still do splits. Occasionally, if an attack was bad, he saw a pain specialist and got a
nein Satan neinn aL nanenidn ---Link -.....1L. ---2 1. a fn 2 eT ML 2 A. Lene. ---3 +

You have 3 free articles left this month.

i Expand
Subscribe now. xpa

https:/Avww.newyorker.com/magazine/2015/05/11/overkill-atul-gawande 10/24
7/12/2019 Case 2:20-cv-00372-RAderiddobpneandt Unbece’sagchae/ Te/Ray Yinage 11 of 24
“He could hardly walk,” Sandy said. He tried sleeping in a recliner and waiting out the
pain. But it didn't go away. He called his primary-care physician, who ordered an MRI.
It showed degenerative disk disease in his lumbar spine—a bulge or narrowing of disk
space between two of the vertebrae in his lower back. The doctor prescribed muscle
relaxants and pain medications, and said that Taylor might need spinal surgery. She
referred him to a local neurosurgeon.

Taylor put off making the appointment. He did his lower-back stretches and range-of-
motion exercises, and worked on losing weight. These measures helped a little, but he
still couldn't sleep in his bed or manage more than a shuffling walk. After four weeks
with no improvement, he finally went to see the surgeon, who recommended fusing
‘Taylor’s spine where his disk was bulging. Taylor would lose some mobility—his days of
spinning kicks were over—and success was not guaranteed, but the doctor thought that
it was the best option.

“He said the surgery would be, like, a fifty-fifty thing,” Taylor recalled. “Half of people
would see great success. The other half would see little or no difference. And there'd be a
few who find it makes the pain worse.” There was also the matter of cost. The vision
center he managed was in a Walmart superstore, and the co-payments and deductibles
with the company insurance plan were substantial. His bills were likely to run past a
thousand dollars.

But Taylor had heard about a program that Walmart had launched for employees
undergoing spine, heart, or transplant procedures. Employees would have no out-of-
pocket costs at all if they got the procedure at one of six chosen “centers of excellence”:
the Cleveland Clinic; the Mayo Clinic; Virginia Mason Medical Center, in Washington;
Scott and White Memorial Hospital, in Texas; Geisinger Medical Center, in
Pennsylvania; and Mercy Hospital Springfield, in Missouri. Taylor learned that the
designated spine center for his region was Virginia Mason, in Seattle. He used to live in
Washington, and the back surgery he’d had when he was younger was at the same
hospital. He trusted the place, and it had a good reputation. He decided to proceed.

MORE FROM THIS ISSUE

You have 3 free articles left this month.

i E d
Subscribe now. xpan

https:/Awww.newyorker.com/magazine/2015/05/1/overkill-atul-gawande 11/24
"7/12/2019 Case 2:20-cv-00372-RAneridae cnteraedt Unbecdsshacbiie/OR/Ray yénage 12 of 24

PROFILES SHOUTS & MURMURS FICTION A CRITIC ¢
The Man Making Things to Consider “My Life Is a Joke” Saul Be.
Sculpture Modern By Nathaniel Stein By Sheila Heti By Louis |
By Calvin Tomkins

The program connected him to the hospital, and its staff took care of everything from
there. They set up his appointments and arranged the travel for him and his wife. All
expenses were covered, even their food and hotel costs.

“They flew us from Salt Lake City and picked us up at the airport in a town car,” Taylor
said. He said he felt like royalty.

Walmart wasn't providing this benefit out of the goodness of its corporate heart, of
course. It was hoping that employees would get better surgical results, sure, but also that
the company would save money. Spine, heart, and transplant procedures are among the
most expensive in medicine, running from tens of thousands to hundreds of thousands
of dollars. Nationwide, we spend more money on spinal fusions, for instance, than on
any other operation—thirteen billion dollars in 2011. And if there are complications the
costs of the procedure go up further. The medical and disability costs can be enormous,
especially if an employee is left permanently unable to return to work. These six centers
had notably low complication rates and provided Walmart a fixed, package price.

Two years into the program, an unexpected pattern is emerging: the biggest savings and
improvements in care are coming from avoiding procedures that shouldn't be done in
the first place. Before the participating hospitals operate, their doctors conduct their
own evaluation. And, according to Sally Welborn, the senior vice-president for benefits
at Walmart, those doctors are finding that around thirty per cent of the spinal
procedures that employees were told they needed are inappropriate. Dr. Charles
Nussbaum, until recently the head of neurosurgery at Virginia Mason Medical Center,
confirmed that large numbers of the patients sent to his hospital for spine surgery do
not meet its criteria.

You have 3 free articles left this month.

Subscribe now. Expand

https:/Awww.newyorker.con/magazine/2015/05/11/overkill-atul-gawande 12/24
"7/12/2019 Case 2:20-cv-0037 2-RAderi& Epiterainét UrbecdsshAcc Oe) OG/AGy Yerage 13 of 24
degenerative disk disease on imaging. Disk disease is a turtle—an abnormality that
generally causes no harm. It’s different when a diseased disk compresses the spinal cord
or nerve root enough to cause specific symptoms, such as pain or weakness along the
affected nerve’s territory, typically the leg or the arm. In those situations, surgery is
proved to be more effective than nonsurgical treatment. For someone without such
symptoms, though, there is no evidence that surgery helps to reduce pain or to prevent
problems. One study found that between 1997 and 2005 national health-care
expenditures for back-pain patients increased by nearly two-thirds, yet population
surveys revealed no improvement in the level of back pain reported by patients.

There are gray-zone cases, but Taylor’s case was straightforward. Nussbaum said that
Taylor's MRI showed no disk abnormality compressing his spinal cord or nerve root. He
had no new leg or foot weakness. His pain went down both legs and not past the knee,
which didn't fit with disk disease. The symptoms were consistent with muscle spasms or
chronic nerve sensitivity resulting from his previous injuries. Fusing Taylor’s spine—
locking two vertebrae together with bolts and screws—wouldn't fix these problems. At
best, it would stop him from bending where it hurt, but that was like wiring a person’s
jaw shut because his tooth hurts when he chews. Fusing the spine also increases the load
on the disks above and below the level of fusion, making future back problems
significantly more likely. And that’s if things go well. Nussbaum recommended against
the surgery.

This was not what Taylor’s wife wanted to hear. Had they come all this way for nothing?
“T got kind of angry,” Sandy told me later. She wanted his back problem solved.

He did, too. But he was relieved to hear that he wouldn't have to undergo another back
operation. Nussbaum’s explanations made sense to him, and he had never liked the idea
of having his spine fused. Moreover, unlike most places, the Virginia Mason spine center
had him seen not only by a surgeon but also by a rehabilitation-medicine specialist, who
suggested a nonsurgical approach: a spinal injection that afternoon, continued back
exercises, and a medication specifically for neuropathic pain—chronic nerve sensitivity.

“Within a couple of weeks, I was literally pain free,” Taylor said. It was six months after
his visit to Seattle, and he could do things he hadn't been able to do in decades.

You have 3 free articles left this month.

. Expand
Subscribe now. P

https:/Avww.newyorker.com/magazine/2015/05/11/overkill-atul-gawande 13/24
7112/2019 Case 2:20-Cv-00372-RAmeridaogpiente dr Untecea cds Aeid verege 14 of 24
If an insurer had simply decreed Taylor’s back surgery to be unnecessary, and denied
coverage, the Taylors would have been outraged. But the worst part is that he would not
have got better. It isn’t enough to eliminate unnecessary care. It has to be replaced with
necessary care. And that is the hidden harm: unnecessary care often crowds out
necessary care, particularly when the necessary care is less remunerative. Walmart, of all
places, is showing one way to take action against no-value care—rewarding the doctors
and systems that do a better job and the patients who seek them out.

ix years ago, in “The Cost Conundrum,” I compared McAllen with another Texas

border town, El Paso. They had the same demographics—the same levels of severe
poverty, poor health, illegal immigration—but El Paso had half the per-capita Medicare
costs and the same or better results. The difference was that McAllen’s doctors were
ordering more of almost everything—diagnostic testing, hospital admissions,
procedures. Medicare patients in McAllen received forty per cent more surgery, almost
twice as many bladder scopes and heart studies, and two to three times as many
pacemakers, cardiac bypass operations, carotid endarterectomies, and coronary stents.
Per-capita spending on home-health services was five times higher than in El Paso and
more than half of what many American communities spent on all health care. The
amount of unnecessary care appeared to be huge.

What explained this? Our piecework payment system—rewarding doctors for the
quantity of care provided, regardless of the results—was a key factor. The system gives
ample reward for overtreatment and no reward for eliminating it. But these inducements
applied everywhere. Why did McAllen succumb to them more than other medical
communities did? Doctors there described a profit-maximizing medical culture.
Specialists not only made money from the services they provided; many also owned
stakes in home-health-care agencies, surgery and imaging centers, and the local for-
profit hospital, which brought them even bigger returns from health-care overuse.

The test of health-care reform, I wrote, was whether McAllen or El Paso would become
the new norm. Would McAllen’s costs come down or El Paso’s go up? Now that it has
been five years since the passage of the Affordable Care Act, I thought I'd find out. I
returned to the economist Jonathan Skinner, of the Dartmouth Institute for Health
Policy and Clinical Practice, who had provided the earlier analysis of the Medicare data,

You have 3 free articles left this month.

i E d
Subscribe now. xpan

https:/Avww.newyorker.com/magazine/2015/05/11/overkill-atul-gawande 14/24
"7/12/2019 Case 2:20-cv-00372-RAderiddoeninenad tf Uintecebsqctansy/ Oe ay yYdnage 15 of 24
care inflation is the lowest it has been in more than fifty years. Most startling of all,
McAllen has been changing its ways. Between 2009 and 2012, its costs dropped almost
three thousand dollars per Medicare recipient. Skinner projects the total savings to
taxpayers to have reached almost half a di//ion dollars by the end of 2014. The hope of
reform had been to simply “bend the curve.” This was savings on an unprecedented
scale.

Skinner showed me the details. In-patient hospital visits dropped by about ten per cent
—and physicians reduced the mad amounts of home-health-care spending by nearly
forty per cent. McAllen’s spending on ambulance rides—previously the highest in the
country—dropped by almost forty per cent, too.

I followed up with doctors there to find out how this had happened. I started with
Lester Dyke, a cardiac surgeon who was one of many doctors troubled by what they
were seeing, but the only one to let me quote him by name in my McAllen piece.
(“Medicine has become a pig trough here,” he had told me. “We took a wrong turn
when doctors stopped being doctors and became businessmen.”) After it was published,
television crews descended on the town. Texas newspapers did follow-up investigations.

“The reaction here was fierce, just a tremendous amount of finger-pointing and yelling
and screaming,” Dyke recently told me. The piece infuriated the local medical
community, which felt unfairly singled out. And Dyke paid a steep price: “I became
persona non grata overnight.” Colleagues said that he would be to blame if they lost
money. Cardiologists stopped sending him patients. “My cases went down by ninety per
cent,” he told me. He had to give up his practice at Doctors Hospital at Renaissance, the
for-profit hospital, after it became clear that he wasn't welcome there, but he was able to
continue doing some surgery at two other hospitals. When I talked to Dyke in the first
months afterward, he'd sounded low. The few friends who voiced support didn’t want to
' be seen in public with him. He thought he might be forced to retire.

Yet he insisted that he had no regrets. Two of his children went into medicine, and in a
medical-ethics class his son was assigned the article. The professor asked whether he
was related to the Dr. Dyke quoted in it.

OW. Tw. ML. 2224 2. dE OTR), Lee nn 21

You have 3 free articles left this month.

i E d
Subscribe now. xpan

httos:/Avww.newyorker.com/magazine/2015/05/1V/overkill-atul-gawande 15/24
7/12/2019 Case 2:20-Ccv-00372-RAsenidaoepnamnds infeceeatae/AR/ Ray varage 16 of 24
“T don't think you often get a chance in life to stand up to all the badness,” Dyke told
me.

With time, the anger of colleagues subsided. Many of them resumed sending him
patients. Within a couple of years, he was back to an annual caseload of three hundred
open-heart operations. Meanwhile, it got harder for McAllen physicians to ignore the
evidence about unnecessary care. Several federal prosecutions cracked down on outright
fraud. Seven doctors agreed to a twenty-eight-million-dollar settlement for taking
illegal kickbacks when they referred their patients to specialty medical services. An
ambulance-company owner was indicted for reporting six hundred and twenty-one
ambulance rides that allegedly never happened. Four clinic operators were sent to jail for
billing more than thirteen thousand visits and procedures under the name of a physician
with dementia. The prosecutions involved only a tiny fraction of the medical
community. But Dyke thought it led doctors to say to themselves, “Hey, we’re under the
magnifying glass. We need to make sure we're doing things strictly by the book.”

Jose Pefia, an internist, was a board member at Doctors Hospital at Renaissance in 2009.
When we spoke recently, he didn’t hesitate to tell me the immediate reaction his
colleagues had to what I'd written. “We hated you,” he said. The story “put us in a
spotlight, in a bad way,” but, he added, “in a good way at the same time.” They hadn't
known that they were one of the most expensive communities in the country, he
maintained. They knew there were problems, “but we did not know the magnitude.” His
hospital did its own analysis of the data and reluctantly came to the same conclusion
that the article did: inappropriate and unnecessary care was a serious problem.

The major overuse of home-health-care services proved particularly embarrassing. “We
didn’t know that home health was a thousand dollars a month” for each patient, Pefia
said. People in the medical community had never paid attention to how much of it they
were ordering or how little of it was really needed. He led monthly staff meetings with
more than four hundred local physicians and began encouraging them to be more
mindful about signing home-health-care orders. Within a year, home-health-care
agencies started going out of business.

But more interesting was how broad and enduring the cost decline has been. E.R. visits,

You have 3 free articles left this month.

i d
Subscribe now. Expan

https://Awww.newyorker.com/magazine/2015/05/11/overkill-atul-gawande 16/24
711212019 Case 2:20-cv-00372-RAmdendaoeaneidr bniecestatie/GQ/a&y yinwge 17 of 24
publicity, a few prosecutions, and some stiffened regulatory requirements here and there
couldn't explain that. I probed for months, talking to local doctors and poring over data.
And I’ve come to think that a major reason for the change may be a collection of
primary-care doctors who don't even seem to recognize the impact of what they've been

doing.

rmando Osio is a sixty-three-year-old family physician in McAllen. In 2009, when

the article came out, he did not own part of an imaging center or sleep-testing
center or hospital or any other medical money-making venture. He didn’t have any
procedures or tests that he made big money from. He was just a primary-care doctor
doing what primary-care doctors do—seeing patient after patient every twenty to thirty
minutes, for about sixty dollars a visit. That’s what Medicare paid; private insurance paid
more, and Medicaid or the uninsured paid less. He earned nothing like the income of
the specialists that I'd written about.

Then, later that year, officials at a large medical group called WellMed contacted Osio.
They wanted to establish a practice in McAllen, catering to Medicare patients, and
asked whether he'd join them. WellMed had contracted with Medicare H.M.O. plans to
control their costs. Its pitch to clinicians was that, if a doctor improved the quality of
care, this would save on costs, and WellMed would share those savings with the doctor
in the form of bonuses. That meant Osio would have to see fewer patients, for longer
visits, but WellMed assured him that, if he could show measurable quality

improvements, he'd actually make more money.

Osio was skeptical, but he agreed to see some of WellMed’s patients. When he was in
training, he'd been interested in geriatrics and preventive medicine. In practice, he hadn't
had time to use those skills. Now he could. With WellMed’s help, Osio brought on a
physician assistant and other staff to help with less complex patients. He focussed on the
sicker, often poorer patients, and he found that his work became more satisfying. With
the bonuses for higher patient satisfaction, reducing hospital admissions, and lowering
cardiology costs, his income went up. This was the way he wanted to practice—being
rewarded for doing right rather than for the disheartening business of churning through
more and more people. Within a year, he'd switched his practice so that he was seeing
almost entirely WellMed patients.

You have 3 free articles left this month.

i E d
Subscribe now. xpan

https:/Awww.newyorker.com/magazine/2015/05/11/overkill-atul-gawande 17/24
‘7/12/2018 Case 2:20-cv-00372-RAperidao pidemads Unfecdsdacce/PR/RGW vorage 18 of 24
He gave me an example of one. That day, he’d seen an elderly man who had taken a bad
spill two or three weeks earlier, resulting in a contused kidney and a compression
fracture of his lower spine. After a couple of days in the hospital, he'd been sent home.
But the pain remained unmanageable. He called Osio’s office seeking help.

If the man had called five years ago, a receptionist would have told him that the
schedule was full for days and sent him to an emergency room. There, he would have
waited hours, been seen by someone who didn't know his story, been given a repeat CT
or MRI, and then likely have been kept for another hospital stay. Once the doctors were
sure that the situation wasn't dangerous, he would finally have been sent home, with
pain medicine and instructions to see his primary-care doctor. Cost: a few thousand

dollars.

Now when the man called, the receptionist slotted him to see Osio that afternoon. The
doctor examined him and, being familiar with his case, determined that he had no
worsening signs requiring imaging. He counselled patience and offered reassurance, gave
him pain medication, and sent him home, with a plan for his nurse to check on him the
next day. Cost: at most, a hundred dollars. And the patient got swifter, better care.

I spoke to Carlos Hernandez, an internist and the president of WellMed. He explained
that the medical group was founded twenty-five years ago, in San Antonio, by a
geriatrician who believed that what the oldest and sickest most needed in our hyper-
specialized medical system was slower, more dedicated primary care. “Our philosophy is
that the primary-care physician and patient should become the hub of the entire health-
care-delivery system,” Hernandez said. He viewed the primary-care doctor as a kind of
contractor for patients, reining in pointless testing, procedures, and emergency-room
visits, co6rdinating treatment, and helping to find specialists who practice thoughtfully
and effectively. Our technology- and specialty-intensive health system has resisted this
kind of role, but countries that have higher proportions of general practitioners have
better medical outcomes, better patient experiences, and, according to a European study,
lower cost growth. WellMed found insurers who saw these advantages and were willing
to pay for this model of care. Today, WellMed has more than a hundred clinics, fifteen
hundred primary-care doctors, and around a quarter of a million patients across Texas
and Florida.

You have 3 free articles left this month.

i E d
Subscribe now. xpan

https:/Avww.newyorker.com/magazine/2015/05/11/overkill-atul-gawande 18/24
7/12/2019 Case 2:20-cv-00372-RAneridas cpnemedt lnbeceddahe/OR/RY vrage 19 of 24
There’s a reason that WellMed focussed on these two states. They are among the
nation's most expensive states for Medicare and are less well-supplied with primary care.
An independent 2011 analysis of the company’s Texas clinics found that, although the
patient population they drew from tended to be less healthy than the over-all Medicare
population (being older and having higher rates of diabetes and chronic lung disease, for
instance), their death rates were half of the Texas average.

This last part puzzled me. I had started to recognize how unnecessary care could crowd
out necessary care—but enough that dedicated primary care could cut death rates in
half? ‘That seemed hard to believe. As I learned more about how Dr. Osio’s practice had
changed, though, I began to grasp how it could happen.

He told me, for instance, about a new patient he'd seen, a sixty-five-year-old man with
diabetes. His blood-sugar level was dangerously high, at a level that can signify a full-
blown diabetic crisis, with severe dehydration, rising acid levels in the blood, and a risk
of death. The man didn’t look ill, though. His vital signs were normal. Osio ordered a
urine test, which confirmed that the man was not in crisis. That was, in a way, a bad
sign. It meant that his diabetes was so out of control that his body had developed a
tolerance to big spikes in blood sugar. Unchecked, his diabetes would eventually cause
something terrible—kidney failure, a heart attack, blindness, or the kind of wound-
healing problem that leads to amputation.

Previously, Osio would not have had the time or the resources to do much for the man.
So he would have sent him to the hospital. The staff there would have done a battery of
tests to confirm what Osio already knew—that his blood sugar was way too high. They
would have admitted him, given him insulin, and brought his blood sugar down to
normal. And that would have been about it. The thousands of dollars spent on the
hospital admission would have masked a galling reality: no one was addressing the man’s
core medical problem, which was that he had a chronic and deadly disease that
remained dangerously out of control.

But now WellMed gave Osio bonuses if his patients’ diabetes was under better control,
and helped him to develop a system for achieving this. Osio spent three-quarters of an
hour with the man, going over his pill bottles and getting him to explain what he

You have 3 free articles left this month.

i E d
Subscribe now. xpan

https:/Awww.newyorker.com/magazine/2015/05/11/overkill-atul-gawande 19/24
‘711212019 Case 2:20-cv-00372-RArderiddorninenar tt Gntecebsig G23 /He Mw ydrkege 20 of 24
misunderstandings. For instance, although he checked his blood-sugar level every day,
he wrongly believed that if the level was normal he didn’t need to take his medicine. No,
Osio told him; his diabetes medication was like his blood-pressure medication—he
should never skip a dose unless the home measurements were too low.

Osio explained what diabetes is, how dangerous it can be, how insulin works. Then he
turned the man over to an office nurse who had taken classes to become certified as a
diabetes educator. She spent another forty-five minutes having him practice how to
draw up and take his insulin, and how to track his sugar levels in a logbook. She set a
plan to call him every other day for a week and then, if necessary, bring him back for
another review. This would continue until his disease was demonstrably under control.
After that, she'd check on him once a month by phone, and Osio would see him every
three to four months. The nurse gave him her direct phone number. If he had any
problems or questions, she told him, “L/émame’—call me.

Step by deliberate step, Osio and his team were replacing unnecessary care with the care
that people needed. Since 2009, in Hidalgo County, where McAllen is situated,
WellMed has contracted with physicians taking care of around fourteen thousand
Medicare patients. According to its data, the local WellMed practices have achieved the
same results as WellMed has elsewhere: large reductions in overuse of care and better
outcomes for patients. Indeed, for the past two years, the top-ranked primary-care
doctor out of WellMed’s fifteen hundred—according to a wide range of quality
measures, such as the percentage of patients with well-controlled blood pressure and
diabetes, rates of emergency-room visits and hospital readmissions, and levels of patient
satisfaction—has been a McAllen physician.

I spoke to that doctor, Omar Gomez. He said that he'd set about building a strong team
around his patients, and that team included specialists such as cardiologists and
surgeons. He encouraged his patients to shift to the ones who, he noticed, didn’t subject
them to no-value care. He sat with the specialists, and, he said, “I told them, ‘If my
patient needs a cardiac cath—by all means, do it. But if they don't, then don't do it. That’s
the only thing I ask.’”

The passage of the Affordable Care Act, in 2010, created opportunities for physicians to

You have 3 free articles left this month.

. Expand
Subscribe now. xP

https:/Awww.newyorker.com/magazine/2015/05/11/overkill-atul-gawande 20/24
"7/12/2019 Case 2:20-cv-00372-RAgerddoEninerdent Unbecebsse lOO) De/AGy Ydhage 21 of 24
“accountable-care organization,” and to receive up to sixty per cent of any savings they
produce. In McAllen, two primary-care groups, with a total of nearly thirteen thousand
patients, formed to take advantage of the deal. One, as it happens, was led by Jose Pefia,
the Doctors Hospital at Renaissance internist. Two years later, Medicare reported that
Pefia’s team had markedly improved control of its patients’ diabetes; patients also had
dramatically lower emergency-room visits and hospital admissions. And the two
McAllen accountable-care organizations together managed to save Medicare a total of
twenty-six million dollars. About sixty per cent of that went back to the groups. It wasn’t
all profit—achieving the results had meant installing expensive data-tracking systems
and hiring extra staff. But even after overhead doctors in one group took home almost
eight hundred thousand dollars each (some of which they shared with their mid-level
staff). It was proving to be a very attractive way to practice.

cAllen, in large part because of changes led by primary-care doctors, has gone

from a cautionary tale to something more hopeful. Nationwide, the picture is
changing almost as fast. Just five years after the passage of health-care reform, twenty
per cent of Medicare payments are being made to physicians who have enrolled in
alternative-payment programs, whether through accountable-care organizations like
those in McAllen or by accepting Walmart-like packaged~price care—known as
bundled payment—for spine surgery, joint surgery, and other high-cost procedures. If
government targets are met, these numbers will reach thirty per cent of Medicare
payments by 2016. A growing number of businesses are also extending the centers-of-
excellence approach to their employees, including Boeing, Kohl’s, Lowe’s, and PepsiCo.
And a nonprofit in California, the Pacific Business Group on Health, now offers to
provide a similar network to any health-care purchaser in the country.

Could a backlash arrive and halt the trend? It’s a concern. No one has yet invented a
payment system that cannot be gamed. If doctors are rewarded for practicing more
conservative medicine, some could end up stinting on care. What if Virginia Mason
turns away a back-pain patient who should have gone to surgery? What if Dr. Osio fails
to send a heart patient to the emergency room when he should have? What if I
recommend not operating on a tiny tumor, saying that it is just a turtle, and it turns out
to be a rabbit that bounds out of control?

You have 3 free articles left this month

i E d
Subscribe now. xpan

https:/Avww.newyorker.com/magazine/2015/05/11/overkill-atul-gawande 21/24
7/12/2019 Case 2:20-cv-00372-RAderid®o Epideraedt Uabecesshg cl ae/Oe/RGy vonage 22 of 24
Web. But not all quality can be measured. It’s possible that we will calibrate things
wrongly, and skate past the point where conservative care becomes inadequate care.
Then outrage over the billions of dollars in unnecessary stents and surgeries and scans
will become outrage over necessary stents and surgeries and scans that were not
performed.

Right now, we’re so wildly over the boundary line in the other direction that it’s hard to
see how we could accept leaving health care the way it is. Waste is not just consuming a
third of health-care spending; it’s costing people’s lives. As long as a more thoughtful,
more measured style of medicine keeps improving outcomes, change should be easy to
cheer for. Still, when it’s your turn to sit across from a doctor, in the white glare of a
clinic, with your back aching, or your head throbbing, or a scan showing some small
possible abnormality, what are you going to fear more—the prospect of doing too little
or of doing too much?

Mrs. E., my patient with a five-millimetre thyroid nodule that I recommended leaving
alone, feared doing too little. So one morning I took her to the operating room, opened
her neck, and, in the course of an hour, removed her thyroid gland from its delicate nest
of arteries and veins and critical nerves. Given that the surgery posed a greater
likelihood of harm than of benefit, some people would argue that I shouldn't have done
it. I took her thyroid out because the idea of tracking a cancer over time filled her with
dread, as it does many people. A decade from now, that may change. The idea that we
are overdiagnosing and overtreating many diseases, including cancer, will surely become
less contentious. That will make it easier to calm people’s worries. But the worries
cannot be dismissed. Right now, even doctors are still coming to terms with the
evidence.

Other people of a more consumerist bent will be troubled not that I gave her the choice
but that she paid virtually none of the expenses incurred by it. The nature of her
insurance coverage guaranteed that. Her employer had offered her two options. One was
a plan with a high deductible and a medical savings account that would have made her
pay a substantial portion of the many-thousand-dollar operation. And this might have
made her think harder about proceeding (or, at least, encouraged her to find someone
cheaper). But, like many people, she didn’t want to be in that situation. So she chose the

You have 3 free articles left this month.

Subscribe now. Expand

https:/Avww.newyorker.com/magazine/2015/05/11/overkill-atul-gawande 22/24
71212019 Case 2:20-cv-00372-RAWendis Eniderainef Unhecebsta COS /08/Re Yorage 23 of 24
of life-threatening bleeding and voice damage—without having to put finances into the
equation.

‘Two hours after the surgery, Mrs. E.’s nurse called me urgently to see her in the recovery
room. Her neck was swelling rapidly; she was bleeding. We rushed her back to the
operating room and reopened her neck before accumulating blood cut off her airway. A
small pumping artery had opened up in a thin band of muscle I'd cauterized. I tied the
vessel off, washed the blood away, and took her back to the recovery room.

I saw her in my office a few weeks later, and was relieved to see she'd suffered no
permanent harm. The black and blue of her neck was fading. Her voice was normal.
And she hadn't needed the pain medication I'd prescribed. I arranged for a blood test to
check the level of her thyroid hormone, which she now had to take by pill for the rest of
her life. Then I showed her the pathology report. She did have a thyroid cancer, a
microcarcinoma about the size of this “O,” with no signs of unusual invasion or spread. I
wished we had a better word for this than “cancer”—because what she had was not a
danger to her life, and would almost certainly never have bothered her if it had not been
caught on a scan.

All the same, she thanked me profusely for relieving her anxiety. I couldn't help reflect
on how that anxiety had been created. The medical system had done what it so often
does: performed tests, unnecessarily, to reveal problems that aren't quite problems to
then be fixed, unnecessarily, at great expense and no little risk. Meanwhile, we avoid
taking adequate care of the biggest problems that people face—problems like diabetes,
high blood pressure, or any number of less technologically intensive conditions. An
entire health-care system has been devoted to this game. Yet we're finally seeing
evidence that the system can change—even in the most expensive places for health care
in the country.

This article appears in the print edition of the May 11, 2015, issue.

 

You have 3 free articles left this month.

Subscribe now. Expand

https:/Avww.newyorker.com/magazine/2015/05/1/overkill-atul-gawande 23/24.
71212019 Case 2:20-cv-00372-RAderidae Epldwreindt Unbecessancc ae] OM AG Yon@ge 24 of 24

Atul Gawande, a surgeon and public-health researcher, became a staff writer at The New
Yorker in 1998. Read more »

Read something that means something. Try The New Yorker and get a free tote. Cancel anytime.
Subscribe now. »

Tae eee

More than just the headlines.

Subscribe and get a free tote. Subscribe

 

CONDE NAST

© 2019 Condé Nast. All rights reserved. Use of and/or registration on any portion of this site
constitutes acceptance of our User Agreement (updated 5/25/18) and Privacy Policy and Cookie
Statement (updated 5/25/18). Your California Privacy Rights. The material on this site may not be
reproduced, distributed, transmitted, cached or otherwise used, except with the prior written
permission of Condé Nast. The New Yorker may earn a portion of sales from products and services that
are purchased through links on our site as part of our affiliate partnerships with retailers. Ad Choices

You have 3 free articles left this month.

i E d
Subscribe now. xpan

https:/Awww.newyorker.com/magazine/2015/05/11/overkill-atul-gawande 24/24
